 

Exhibit 10.6

 

PLEDGE AND ESCROW AGREEMENT

 

THIS PLEDGE AND ESCROW AGREEMENT (“Agreement”) is made and effective as of
December 29, 2017 by and between INVENTERGY, INC., a corporation organized and
existing under the laws of the State of Delaware (the “Pledgor”), and TCA GLOBAL
CREDIT MASTER FUND, LP, a Cayman Islands limited partnership (the “Secured
Party”), with the joinder of LUCOSKY BROOKMAN LLP (“Escrow Agent”).

 

RECITALS

 

WHEREAS, Inventergy Global, Inc., a corporation organized and existing under the
laws of the State of Delaware (“Inventergy”), and the Secured Party have entered
into that certain Securities Purchase Agreement of even date herewith (the
“Purchase Agreement”), pursuant to which the Secured Party has agreed to
purchase and Inventergy has agreed to issue and sell certain senior secured,
redeemable debentures; and

 

WHEREAS, as of the date hereof, the Pledgor is the registered and beneficial
owner of 10 Class B Units of the issued and outstanding Class B membership
interests (the “Pledged Securities”) of INVT SPE, LLC, a Delaware limited
liability company (the “Company”); and

 

WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Pledgor’s
Obligations to the Secured Party, or any successor to the Secured Party, under
the Purchase Agreement and all other Transaction Documents, Pledgor has agreed
to irrevocably pledge to the Secured Party the Pledged Securities;

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.            Recitals, Construction and Defined Terms. The recitations set
forth in the preamble of this Agreement are true and correct and incorporated
herein by this reference. In this Agreement, unless the express context
otherwise requires: (i) the words “herein,” “hereof” and “hereunder” and words
of similar import refer to this Agreement as a whole and not to any particular
provision of this Agreement; (ii) references to the words “Section” or
“Subsection” refer to the respective Sections and Subsections of this Agreement,
and references to “Exhibit” or “Schedule” refer to the respective Exhibits and
Schedules attached hereto; and (iii) wherever the word “include,” “includes,”
“including” or words of similar import are used in this Agreement, such words
will be deemed to be followed by the words “without limitation.” All capitalized
terms used in this Agreement that are defined in the Purchase Agreement shall
have the meanings assigned to them in the Purchase Agreement, unless the context
of this Agreement requires otherwise (provided that if a capitalized term used
herein is defined in the Purchase Agreement and separately defined in this
Agreement, the meaning of such term as defined in this Agreement shall control
for purposes of this Agreement).

 

2.            Pledge. In order to secure the full and timely payment and
performance of all of the Pledgor’s Obligations to the Secured Party under the
Transaction Documents, the Pledgor hereby transfers, pledges, assigns, sets
over, delivers and grants to the Secured Party a continuing lien and security
interest in and to all of the following property of Pledgor, both now owned and
existing and hereafter created, acquired and arising (all being collectively
hereinafter referred to as the “Collateral”) and all right, title and interest
of Pledgor in and to the Collateral, to-wit:

 

 

 

 

(a)         the Pledged Securities owned by Pledgor;

 

(b)         any certificates representing or evidencing the Pledged Securities,
if any;

 

(c)         any and all distributions thereon, and cash and non-cash proceeds
and products thereof, including all dividends, cash, distributions, income,
profits, instruments, securities, stock dividends, distributions of capital
stock or other securities of the Company and all other property from time to
time received, receivable or otherwise distributed in respect of, in exchange
for or upon conversion of the Pledged Securities, whether in connection with
stock splits, recapitalizations, merger, conversions, combinations,
reclassifications, exchanges of securities or otherwise;

 

(d)         any and all voting, management, and other rights, powers and
privileges accruing or incidental to an owner of the Pledged Securities and the
other property referred to in subsections 2(a) through 2(c) above; and

 

(e)         the Pledgor shall not amend or modify the Irrevocable Instruction
Letter from the Pledgor to the Company regarding any proceeds from the Class B
membership interest of the Company without the prior written consent of the
Secured Party.

 

3.            Transfer of Pledged Securities. Simultaneously with the execution
of this Agreement, Pledgor shall deliver to the Escrow Agent: (i) if the Pledged
Securities are evidenced by physical certificates, then all original
certificates representing or evidencing the Pledged Securities, together with
undated, irrevocable and duly executed assignments or stock powers thereof in
form and substance acceptable to Secured Party (together with medallion
guaranteed signatures, if required by Secured Party), executed in blank by
Pledgor; (ii) if the Pledged Securities are not represented by physical
certificates, then undated, irrevocable and duly executed assignment instruments
in form and substance acceptable to Secured Party, executed in blank by Pledgor;
and (iii) all other property, instruments, documents and papers comprising,
representing or evidencing the Collateral, or any part thereof, together with
proper instruments of assignment or endorsement, as Secured Party may request or
require, duly executed by Pledgor (collectively, the “Transfer Documents”). The
Pledged Securities and other Transfer Documents (collectively, the “Pledged
Materials”) shall be held by the Escrow Agent pursuant to this Agreement until
the full payment and performance of all of the Obligations, the termination or
expiration of this Agreement, or delivery of the Pledged Materials in accordance
with this Agreement. In addition, all non-cash dividends, dividends paid or
payable in cash or otherwise in connection with a partial or total liquidation
or dissolution of the Company, instruments, securities and any other
distributions, whether paid or payable in cash or otherwise, made on or in
respect of the Pledged Securities, whether resulting from a subdivision,
combination, or reclassification of the outstanding capital stock or other
securities of the Company, or received in exchange for the Pledged Securities or
any part thereof, or in redemption thereof, as a result of any merger,
consolidation, acquisition, or other exchange of assets to which the Company may
be a party or otherwise, or any other property that constitutes part of the
Collateral from time to time, including any additional certificates representing
any portion of the Collateral hereafter acquired by the Pledgor, shall be
immediately delivered or cause to be delivered by Pledgor to the Escrow Agent in
the same form as so received, together with proper instruments of assignment or
endorsement duly executed by Pledgor.

 

 2 

 

 

4.            Security Interest Only. The security interests in the Collateral
granted to Secured Party hereunder are granted as security only and shall not
subject the Secured Party to, or transfer or in any way affect or modify, any
obligation or liability of the Pledgor with respect to any of the Collateral or
any transaction in connection therewith.

 

5.            Record Owner of Collateral. Until an “Event of Default” (as
hereinafter defined) under this Agreement shall occur, the Pledged Securities
shall remain registered in the name of the Pledgor. Pledgor will promptly give
to the Secured Party copies of any notices or other communications received by
it and with respect to Collateral registered in the name of Pledgor.

 

6.            Rights Related to Pledged Securities. Subject to the terms of this
Agreement, unless and until an Event of Default under this Agreement shall
occur:

 

(a)        Pledgor shall be entitled to exercise any and all voting, management,
and other rights, powers and privileges accruing to an owner of the Pledged
Securities, or any part thereof, for any purpose consistent with the terms of
this Agreement; provided, however, such action would not materially and
adversely affect the rights inuring to Secured Party under any of the
Transaction Documents, or adversely affect the remedies of the Secured Party
under any of the Transaction Documents, or the ability of the Secured Party to
exercise same.

 

(b)       Upon the occurrence of an Event of Default, all rights of the Pledgor
in and to the Pledged Securities and all other Collateral shall cease and all
such rights shall immediately vest in Secured Party, as may be determined by
Secured Party, although Secured Party shall not have any duty to exercise such
rights or be required to sell or to otherwise realize upon the Collateral, as
hereinafter authorized, or to preserve the same, and Secured Party shall not be
responsible for any failure to do so or delay in doing so. To effectuate the
foregoing, Pledgor hereby grants to Secured Party a proxy to vote the Pledged
Securities for and on behalf of Pledgor, which proxy is irrevocable and coupled
with an interest and which proxy shall be effective upon the occurrence of any
Event of Default. Such proxy shall remain in effect so long as the Obligations
remain outstanding. Furthermore, all dividends or other distributions received
by the Pledgor shall be subject to delivery to Escrow Agent in accordance with
Section 3 above, and until such delivery, any of such dividends and other
distributions shall be received in trust for the benefit of the Secured Party,
shall be segregated from other property or funds of the Pledgor and shall be
forthwith delivered to Escrow Agent in accordance with Section 3 above.

 

 3 

 

 

7.            Release of Pledged Securities. Upon the timely payment in full of
all of the Obligations in accordance with the terms thereof, Secured Party shall
notify the Escrow Agent in writing to such effect. Upon receipt of such written
notice, the Escrow Agent shall return all of the Pledged Materials in Escrow
Agent’s possession to the Pledgor, whereupon any and all rights of Secured Party
in and to the Pledged Materials and all other Collateral shall be terminated.

 

8.            Representations, Warranties, and Covenants of the Pledgor. The
Pledgor hereby covenants, warrants and represents, for the benefit of the
Secured Party, as follows (the following representations and warranties shall be
made as of the date of this Agreement and as of each date when Pledged
Securities are delivered to Escrow Agent hereunder, as applicable):

 

(a)       The Pledged Securities are free and clear of any and all Liens, other
than as created by this Agreement.

 

(b)       The Pledged Securities have been duly authorized and are validly
issued, fully paid and non-assessable, and are subject to no options to
purchase, or any similar rights or to any restrictions on transferability.

 

(c)       Each certificate or document of title constituting the Pledged
Securities is genuine in all respects and represents what it purports to be.

 

(d)       By virtue of the execution and delivery of this Agreement and upon
delivery to Escrow Agent of the Pledged Securities in accordance with this
Agreement, Secured Party will have a valid and perfected, first priority
security interest in the Collateral, subject to no prior or other Liens of any
nature whatsoever.

 

(e)       Pledgor covenants, that for so long as this Agreement is in effect,
Pledgor will defend the Collateral and the priority of Secured Party’s security
interests therein, at its sole cost and expense, against the claims and demands
of all Persons at any time claiming the same or any interest therein.

 

(f)       At its option, Secured Party may pay, for Pledgor’s account, any taxes
(including documentary stamp taxes), Liens, security interests, or other
encumbrances at any time levied or placed on the Collateral. Pledgor agrees to
reimburse Secured Party on demand for any payment made or expense incurred by
Secured Party pursuant to the foregoing authorization. Any such amount, if not
promptly paid upon demand therefor, shall accrue interest at the highest
non-usurious rate permitted by applicable law from the date of outlay, until
paid, and shall constitute an Obligation secured hereby.

 

(g)       The Pledgor acknowledges, represent and warrants that Secured Party is
not an “affiliate” of the Pledgor, as such term is used and defined under Rule
144 of the federal securities laws.

 

 4 

 

 

(h)       The Pledged Securities constitute all of the securities owned, legally
or beneficially, by the Pledgor, and such securities represent 100% of the
issued and outstanding Series B membership interests or other securities, on a
fully diluted basis, of the Company. At all times while this Agreement remains
in effect, the Pledged Securities shall constitute and represent 100% of the
issued and outstanding Series B membership interests or other securities of the
Company, on a fully-diluted basis.

 

(i)       The Pledgor hereby authorize Secured Party to prepare and file such
financing statements, amendments and other documents and do such acts as Secured
Party deems necessary in order to establish and maintain valid, attached and
perfected, first priority security interests in the Collateral in favor of
Secured Party, for its own benefit and as agent for its Affiliates, free and
clear of all Liens and claims and rights of third parties whatsoever. The
Pledgor hereby irrevocably authorize Secured Party at any time, and from time to
time, to file in any jurisdiction any initial financing statements, amendments,
continuations and other documents in furtherance of the foregoing.

 

9.           Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

 

(a)       Default. The occurrence of any breach, default or “Event of Default”
(as such term may be defined in any Transaction Documents), after applicable
notice and cure periods, under any of the Transaction Documents.

 

(b)       Covenants and Agreements. The failure of Pledgor to perform, observe
or comply with any and all of the covenants, promises and agreements of the
Pledgor in this Agreement, which such failure is not cured by the Pledgor within
ten (10) Business Day after receipt of written notice thereof from Secured
Party.

 

(c)       Information, Representations and Warranties. If any representation or
warranty made herein or in any other Transaction Documents, or if any
information contained in any financial statement, application, schedule, report
or any other document given by the Pledgor to Secured Party in connection with
the Obligations, with the Collateral, or with the Transaction Documents, is not
in all material respects true, accurate and complete, or if the Pledgor omitted
to state any material fact or any fact necessary to make such information not
misleading and the Pledgor shall not have provided an explanation satisfactory
to the Holder within ten (10) Business Days of notice from the Holder.

 

10.           Rights and Remedies. Subject at all times to the Uniform
Commercial Code as then in effect in the State governing this Agreement, the
Secured Party shall have the following rights and remedies upon the occurrence
and continuation of an Event of Default:

 

 5 

 

 

(a)       Upon and any time after the occurrence and continuation of an Event of
Default that is not timely cured within an applicable cure period hereunder (or,
as to clause (c) thereunder, on the tenth (10th) Trading Day following notice
from the Holder if the Pledgor is unable to provide an explanation satisfactory
to the Holder), the Secured Party shall have the right to acquire the Pledged
Securities and all other Collateral in accordance with the following procedure:
(i) the Secured Party shall provide written notice of such Event of Default (the
“Default Notice”) to the Escrow Agent, with a copy to the Pledgor; (ii) as soon
as practicable after receipt of a Default Notice, the Escrow Agent shall deliver
the Pledged Securities and all other Collateral, along with the applicable
Transfer Documents, to the Secured Party.

 

(b)       Upon receipt of the Pledged Securities and other Collateral issued to
the Secured Party, the Secured Party shall have the right to, without notice or
demand to Pledgor: (i) sell the Collateral and to apply the proceeds of such
sales, net of any selling commissions, to the Obligations owed to the Secured
Party by the Pledgor under the Transaction Documents, including outstanding
principal, interest, legal fees, and any other amounts owed to the Secured
Party; and (ii) exercise in any jurisdiction in which enforcement hereof is
sought, any rights and remedies available to Secured Party under the provisions
of any of the Transaction Documents, the rights and remedies of a secured party
under the Uniform Commercial Code as then in effect in the State governing this
Agreement, and all other rights and remedies available to the Secured Party,
under equity or applicable law, all such rights and remedies being cumulative
and enforceable alternatively, successively or concurrently. In furtherance of
the foregoing rights and remedies:

 

(i)       Secured Party may sell the Pledged Securities, or any part thereof, or
any other portion of the Collateral, in one or more sales, at public or private
sale, conducted by any agent of, or auctioneer or attorney for Secured Party, at
Secured Party’s place of business or elsewhere, or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery, and at
such price or prices, all as Secured Party may deem appropriate. Secured Party
may be a purchaser at any such sale of any or all of the Collateral so sold. In
the event Secured Party is a purchaser at any such sale, Secured Party may apply
to such purchase all or any portion of the sums then due and owing by the
Pledgor to Secured Party under any of the Transaction Documents or otherwise,
and the Secured Party may, upon compliance with the terms of the sale, hold,
retain and dispose of such property without further accountability to the
Pledgor therefore. Secured Party is authorized, in its absolute discretion, to
restrict the prospective bidders or purchasers of any of the Collateral at any
public or private sale as to their number, nature of business and investment
intention, including the restricting of bidders or purchasers to one or more
persons who represent and agree, to the satisfaction of Secured Party, that they
are purchasing the Collateral, or any part thereof, for their own account, for
investment, and not with a view to the distribution or resale of any of such
Collateral.

 

(ii)       Upon any such sale, Secured Party shall have the right to deliver,
assign and transfer to each purchaser thereof the Collateral so sold to such
purchaser. Each purchaser (including Secured Party) at any such sale shall, to
the full extent permitted by law, hold the Collateral so purchased absolutely
free from any claim or right whatsoever, including, without limitation, any
equity or right of redemption of the Pledgor, who, to the full extent that it
may lawfully do so, hereby specifically waives all rights of redemption, stay,
valuation or appraisal which she now has or may have under any rule of law or
statute now existing or hereafter adopted.

 

 6 

 

 

(iii)      At any such sale, the Collateral may be sold in one lot as an
entirety, in separate blocks or individually as Secured Party may determine, in
its sole and absolute discretion. Secured Party shall not be obligated to make
any sale of any Collateral if it shall determine in its sole and absolute
discretion, not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. Secured Party may, without notice or
publication, adjourn any public or private sale from time to time by
announcement at the time and place fixed for such sale, or any adjournment
thereof, and any such sale may be made at any time or place to which the same
may be so adjourned without further notice or publication.

 

(iv)      The Pledgor acknowledges that compliance with applicable federal and
state securities laws (including, without limitation, the Securities Act of
1933, as amended, blue sky or other state securities laws or similar laws now or
hereafter existing analogous in purpose or effect) might very strictly limit or
restrict the course of conduct of Secured Party if Secured Party were to attempt
to sell or otherwise dispose of all or any part of the Collateral, and might
also limit or restrict the extent to which or the manner in which any subsequent
transferee of any such securities could sell or dispose of the same. The Pledgor
further acknowledges that under applicable laws, Secured Party may be held to
have certain general duties and obligations to the Pledgor, as pledgor of the
Collateral, to make some effort toward obtaining a fair price for the Collateral
even though the obligations of the Pledgor may be discharged or reduced by the
proceeds of sale at a lesser price. The Pledgor understands and agrees that, to
the extent allowable under applicable law, Secured Party is not to have any such
general duty or obligation to the Pledgor, and the Pledgor will not attempt to
hold Secured Party responsible for selling all or any part of the Collateral at
an inadequate price even if Secured Party shall accept the first offer received
or does not approach more than one possible purchaser. Without limiting their
generality, the foregoing provisions would apply if, for example, Secured Party
were to place all or any part of such securities for private placement by an
investment banking firm, or if such investment banking firm purchased all or any
part of such securities for its own account, or if Secured Party placed all or
any part of such securities privately with a purchaser or purchasers.

 

(c)       To the extent that the net proceeds received by the Secured Party are
insufficient to satisfy the Obligations in full, the Secured Party shall be
entitled to a deficiency judgment against the Pledgor and any other Person
obligated for the Obligations for such deficiency amount. The Secured Party
shall have the absolute right to sell or dispose of the Collateral, or any part
thereof, in any manner it sees fit and shall have no liability to the Pledgor,
or any other party for selling or disposing of such Collateral even if other
methods of sales or dispositions would or allegedly would result in greater
proceeds than the method actually used. The Pledgor and any other Person
obligated for the Obligations shall remain liable for all deficiencies and
shortfalls, if any, that may exist after the Secured Party has exhausted all
remedies hereunder.

 

 7 

 

 

(d)       Each right, power and remedy of the Secured Party provided for in this
Agreement or any other Transaction Document shall be cumulative and concurrent
and shall be in addition to every other such right, power or remedy. The
exercise or beginning of the exercise by the Secured Party of any one or more of
the rights, powers or remedies provided for in this Agreement or any other
Transaction Documents, or now or hereafter existing at law or in equity or by
statute or otherwise, shall not preclude the simultaneous or later exercise by
the Secured Party of all such other rights, powers or remedies, and no failure
or delay on the part of the Secured Party to exercise any such right, power or
remedy shall operate as a waiver thereof. No notice to or demand on the Pledgor
in any case shall entitle it to any other or further notice or demand in similar
or other circumstances or constitute a waiver of any of the rights of the
Secured Party to any other further action in any circumstances without demand or
notice. The Secured Party shall have the full power to enforce or to assign or
contract its rights under this Agreement to a third party.

 

(e)       In addition to all other remedies available to the Secured Party, upon
the issuance of the Pledged Securities to the Secured Party after an Event of
Default, Pledgor agrees to: (i) take such action and prepare, distribute and/or
file such documents and papers, as are required or advisable in the opinion of
Secured Party and/or its counsel, to permit the sale of the Pledged Securities,
whether at public sale, private sale or otherwise, including, without
limitation, issuing, or causing its counsel to issue, any opinion of counsel for
Pledgor required to allow the Secured Party to sell the Pledged Securities or
any other Collateral under Rule 144; (ii) to bear all costs and expenses of
carrying out its obligations under this Section 8(e), which shall be a part of
the Obligations secured hereby; and (iv) that there is no adequate remedy at law
for the failure by the Pledgor to comply with the provisions of this Section
8(e) and that such failure would not be adequately compensable in damages, and
therefore agrees that its agreements contained in this subsection may be
specifically enforced.

 

11.          Concerning the Escrow Agent.

 

(a)       The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no implied duties or obligations shall be read
into this Agreement against the Escrow Agent. Escrow Agent agrees to release any
property held by it hereunder (the “Escrowed Property”) in accordance with the
terms and conditions set forth in this Agreement.

 

(b)       The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of the Escrowed Property, and for the disposition of
the same in accordance with this Agreement. Escrow Agent shall not be deemed to
have knowledge of any matter or thing unless and until Escrow Agent has actually
received written notice of such matter or thing and Escrow Agent shall not be
charged with any constructive notice whatsoever.

 

 8 

 

 

(c)       Escrow Agent shall hold in escrow, pursuant to this Agreement, the
Escrowed Property actually delivered and received by Escrow Agent hereunder, but
Escrow Agent shall not be obligated to ascertain the existence of (or initiate
recovery of) any other property that may be part or portion of the Collateral,
or to become or remain informed with respect to the possibility or probability
of additional Collateral being realized upon or collected at any time in the
future, or to inform any parties to this Agreement or any third party with
respect to the nature and extent of any Collateral realized and received by
Escrow Agent (except upon the written request of such party), or to monitor
current market values of the Collateral. Further, Escrow Agent shall not be
obligated to proceed with any action or inaction based on information with
respect to market values of the Collateral which Escrow Agent may in any manner
learn, nor shall Escrow Agent be obligated to inform the parties hereto or any
third party with respect to market values of any of the Collateral at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow Agent’s
responsibilities are purely ministerial in nature. Any reduction in the market
value or other value of the Collateral while deposited with Escrow Agent shall
be at the sole risk of Pledgor and Secured Party. If all or any portion of the
Escrowed Property is in the form of a check or in any other form other than
cash, Escrow Agent shall deposit same as required but shall not be liable for
the nonpayment thereof, nor responsible to enforce collection thereof.

 

(d)       In the event instructions from Secured Party, Pledgor, or any other
Person would require Escrow Agent to expend any monies or to incur any cost,
Escrow Agent shall be entitled to refrain from taking any action until it
receives payment for such costs. It is agreed that the duties of Escrow Agent
are purely ministerial in nature and shall be expressly limited to the
safekeeping of the Escrowed Property and for the disposition of same in
accordance with this Agreement. Secured Party and the Pledgor, jointly and
severally, each hereby indemnifies Escrow Agent and holds it harmless from and
against any and all claims, liabilities, damages, costs, penalties, losses,
actions, suits or proceedings at law or in equity, or any other expenses, fees
or charges of any character or nature (collectively, the “Claims”), which it may
incur or with which it may be threatened, directly or indirectly, arising from
or in any way connected with this Agreement or which may result from Escrow
Agent’s following of instructions from Secured Party and the Pledgor, and in
connection therewith, indemnifies Escrow Agent against any and all expenses,
including attorneys’ fees and the cost of defending any action, suit, or
proceeding or resisting any Claim, whether or not litigation is instituted,
unless any such Claims arise as a result of Escrow Agent’s gross negligence or
willful misconduct. Escrow Agent shall be vested with a lien on all Escrowed
Property under the terms of this Agreement, for indemnification, attorneys’
fees, court costs and all other costs and expenses arising from any suit,
interpleader or otherwise, or other expenses, fees or charges of any character
or nature, which may be incurred by Escrow Agent by reason of disputes arising
between Pledgor and the Secured Party, or any third party as to the correct
interpretation of this Agreement, and instructions given to Escrow Agent
hereunder, or otherwise, with the right of Escrow Agent, regardless of the
instruments aforesaid and without the necessity of instituting any action, suit
or proceeding, to hold any property hereunder until and unless said additional
expenses, fees and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Pledgor.

 

 9 

 

 

(e)       In the event Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from Secured
Party and Pledgor or from third persons with respect to the Escrowed Property,
which, in Escrow Agent’s sole opinion, are in conflict with each other or with
any provision of this Agreement, Escrow Agent shall be entitled to refrain from
taking any action until it shall be directed otherwise in writing by Pledgor and
Secured Party and said third persons, if any, or by a final order or judgment of
a court of competent jurisdiction. If any of the parties shall be in
disagreement about the interpretation of this Agreement, or about the rights and
obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, at its sole discretion, deposit the Escrowed
Property with a court having jurisdiction over this Agreement, and, upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall fully cease and terminate. The Escrow Agent shall be
indemnified by the Pledgor and Secured Party for all costs, including reasonable
attorneys’ fees, in connection with the aforesaid proceeding, and shall be fully
protected in suspending all or a part of its activities under this Agreement
until a final decision or other settlement in the proceeding is received. In the
event Escrow Agent is joined as a party to a lawsuit by virtue of the fact that
it is holding the Escrowed Property, Escrow Agent shall, at its sole option,
either: (i) tender the Collateral in its possession to the registry of the
appropriate court; or (ii) disburse the Collateral in its possession in
accordance with the court’s ultimate disposition of the case, and Secured Party
and Pledgor hereby, jointly and severally, indemnify and hold Escrow Agent
harmless from and against any damages or losses in connection therewith
including, but not limited to, reasonable attorneys’ fees and court costs at all
trial and appellate levels.

 

(f)       The Escrow Agent may consult with counsel of its own choice (and the
costs of such counsel shall be paid by the Pledgor and Secured Party, jointly
and severally) and shall have full and complete authorization and protection for
any action taken or suffered by it hereunder in good faith and in accordance
with the opinion of such counsel. The Escrow Agent shall not be liable for any
mistakes of fact or error of judgment, or for any actions or omissions of any
kind, unless caused by its willful misconduct or gross negligence.

 

(g)       The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed by
Secured Party and Pledgor within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.

 

(h)       Conflict Waiver. The Pledgor hereby acknowledges that the Escrow Agent
is counsel to the Secured Party in connection with the transactions contemplated
and referred herein. The Pledgor agrees that in the event of any dispute arising
in connection with this Agreement or otherwise in connection with any
transaction or agreement contemplated and referred herein, the Escrow Agent
shall be permitted to continue to represent the Secured Party and the Pledgor
will seek to disqualify such counsel and each of them waives any objection
Pledgor might have with respect to the Escrow Agent acting as the Escrow Agent
pursuant to this Agreement. Pledgor and Secured Party acknowledge and agree that
nothing in this Agreement shall prohibit Escrow Agent from: (i) serving in a
similar capacity on behalf of others; or (ii) acting in the capacity of
attorneys for one or more of the parties hereto in connection with any matter.

 

 10 

 

 

12.          Increase in Obligations. It is the intent of the parties to secure
payment of the Obligations, as the amount of such Obligations may increase from
time to time in accordance with the terms and provisions of the Transaction
Documents, and all of the Obligations, as so increased from time to time, shall
be and are secured hereby. Upon the execution hereof, Pledgor shall pay any and
all documentary stamp taxes and/or other charges required to be paid in
connection with the execution and enforcement of the Transaction Documents, and
if, as and to the extent the Obligations are increased from time to time in
accordance with the terms and provisions of the Transaction Documents, then
Pledgor shall immediately pay any additional documentary stamp taxes or other
charges in connection therewith.

 

13.          Irrevocable Authorization and Instruction. If applicable, Pledgor
hereby authorize and instruct the transfer agent for the Company (or transfer
agents if there is more than one) to comply with any instruction received by it
from Secured Party in writing that: (i) states that an Event of Default
hereunder exists or has occurred; and (b) is otherwise in accordance with the
terms of this Agreement, without any other or further instructions from Pledgor
or the Company, and Pledgor agrees that such transfer agents shall be fully
protected in so complying with any such instruction from Secured Party.

 

14.          Appointment as Attorney-in-Fact. The Pledgor hereby irrevocably
constitutes and appoints Secured Party and any officer or agent of Secured
Party, with full power of substitution, as its true and lawful attorney-in-fact,
with full irrevocable power and authority in the place and stead of Pledgor and
in the name of Pledgor, or in the name of Secured Party, as applicable, from
time to time in the discretion of Secured Party, so long as an Event of Default
hereunder exists, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, including any financing statements, endorsements, assignments or
other instruments of transfer. Pledgor hereby ratifies all that said attorneys
shall lawfully do or cause to be done pursuant to the power of attorney granted
in this Section 14. All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until the Obligations
are paid and performed in full.

 

15.          Continuing Obligation of Pledgor. The obligations, covenants,
agreements and duties of the Pledgor under this Agreement shall in no way be
affected or impaired by: (i) the modification or amendment (whether material or
otherwise) of any of the obligations of the Pledgor or any other Person, as
applicable; (ii) the voluntary or involuntary bankruptcy, assignment for the
benefit of creditors, reorganization, or other similar proceedings affecting the
Company, Pledgor or any other Person, as applicable; (iii) the release of the
Pledgor or any other Person from the performance or observance of any of the
agreements, covenants, terms or conditions contained in any Transaction
Documents, by the operation of law or otherwise, including the release of the
Pledgor’s obligation to pay interest or attorney's fees.

 

 11 

 

 

Pledgor further agree that Secured Party may take other guaranties or collateral
or security to further secure the Obligations, and consent that any of the
terms, covenants and conditions contained in any of the Transaction Documents
may be renewed, altered, extended, changed or modified by Secured Party or may
be released by Secured Party, without in any manner affecting this Agreement or
releasing Pledgor herefrom, and Pledgor shall continue to be liable hereunder to
pay and perform pursuant hereto, notwithstanding any such release or the taking
of such other guaranties, collateral or security. This Agreement is additional
and supplemental to any and all other guarantees, security agreements or
collateral heretofore and hereafter executed by Pledgor for the benefit of
Secured Party, whether relating to the indebtedness evidenced by any of the
Transaction Documents or not, and shall not supersede or be superseded by any
other document or guaranty executed by Pledgor or any other Person for any
purpose. Pledgor hereby agrees that Pledgor and any additional parties who may
become liable for repayment of the sums due under the Transaction Documents, may
hereafter be released from their liability hereunder and thereunder; and Secured
Party may take, or delay in taking or refuse to take, any and all action with
reference to any of the Transaction Documents (regardless of whether same might
vary the risk or alter the rights, remedies or recourses of Pledgor), including
specifically the settlement or compromise of any amount allegedly due
thereunder, all without notice to, consideration to or the consent of the
Pledgor, and without in any way releasing, diminishing or affecting in any way
the absolute nature of Pledgor’s obligations and liabilities hereunder.

 

No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights. Pledgor
hereby waives any and all legal requirements, statutory or otherwise, that
Secured Party shall institute any action or proceeding at law or in equity or
exhaust its rights, remedies and recourses against Pledgor or anyone else with
respect to the Transaction Documents, as a condition precedent to bringing an
action against Pledgor upon this Agreement or as a condition precedent to
Secured Party’s rights to sell the Pledged Securities or any other Collateral.
Pledgor agrees that Secured Party may simultaneously maintain an action upon
this Agreement and an action or proceeding upon the Transaction Documents. All
remedies afforded by reason of this Agreement are separate and cumulative
remedies and may be exercised serially, simultaneously and in any order, and the
exercise of any of such remedies shall not be deemed an exclusion of the other
remedies and shall in no way limit or prejudice any other contractual, legal,
equitable or statutory remedies which Secured Party may have in the Pledged
Securities, any other Collateral, or under the Transaction Documents. Until the
Obligations, and all extensions, renewals and modifications thereof, are paid in
full, and until each and all of the terms, covenants and conditions of this
Agreement are fully performed, Pledgor shall not be released by any act or thing
which might, but for this provision of this Agreement, be deemed a legal or
equitable discharge of a surety, or by reason of any waiver, extension,
modification, forbearance or delay of Secured Party or any obligation or
agreement between the Pledgor or their successors or assigns, and the then
holder of the Transaction Documents, relating to the payment of any sums
evidenced or secured thereby or to any of the other terms, covenants and
conditions contained therein, and Pledgor hereby expressly waive and surrender
any defense to liability hereunder based upon any of the foregoing acts, things,
agreements or waivers, or any of them. Pledgor also waives any defense arising
by virtue of any disability, insolvency, bankruptcy, lack of authority or power
or dissolution of Pledgor, even though rendering the Transaction Documents void,
unenforceable or otherwise uncollectible, it being agreed that Pledgor shall
remain liable hereunder, regardless of any claim which Pledgor might otherwise
have against Secured Party by virtue of Secured Party's invocation of any right,
remedy or recourse given to it hereunder or under the Transaction Documents. In
addition, Pledgor waives and renounces any right of subrogation, reimbursement
or indemnity whatsoever, and any right of recourse to security for the
Obligations of the Pledgor to Secured Party, unless and until all of said
Obligations have been paid in full to Secured Party.

 

 12 

 

 

16.          Miscellaneous.

 

(a)       Performance for the Pledgor. The Pledgor agrees and hereby
acknowledges that Secured Party may, in Secured Party’s sole discretion, but
Secured Party shall not be obligated to, whether or not an Event of Default
shall have occurred, advance funds on behalf of the Pledgor, without prior
notice to the Pledgor, in order to insure the Pledgor’s compliance with any
covenant, warranty, representation or agreement of the Pledgor made in or
pursuant to this Agreement or the other Transaction Documents, to continue or
complete, or cause to be continued or completed, performance of the Pledgor’s
obligations under any contracts of the Pledgor, or to preserve or protect any
right or interest of Secured Party in the Collateral or under or pursuant to
this Agreement or the other Transaction Documents; provided, however, that the
making of any such advance by Secured Party shall not constitute a waiver by
Secured Party of any Event of Default with respect to which such advance is
made, nor relieve the Pledgor of any such Event of Default. The Pledgor shall
pay to Secured Party upon demand all such advances made by Secured Party with
interest thereon at the highest rate permitted by applicable law. All such
advances shall be deemed to be included in the Obligations and secured by the
security interest granted Secured Party hereunder; provided, however, that the
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all other
Obligations.

 

(b)       Applications of Payments and Collateral. Except as may be otherwise
specifically provided in this Agreement or the other Transaction Documents, all
Collateral and proceeds of Collateral coming into Secured Party’s possession may
be applied by Secured Party (after payment of any costs, fees and other amounts
incurred by Secured Party in connection therewith) to any of the Obligations,
whether matured or unmatured, as Secured Party shall determine in its sole
discretion. Any surplus held by the Secured Party and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct. In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Pledgor shall be liable for the
deficiency, together with interest thereon at the highest rate permitted by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.

 

 13 

 

 

(c)       Waivers by Pledgor. The Pledgor hereby waives, to the extent the same
may be waived under applicable law: (i) notice of acceptance of this Agreement;
(ii) all claims and rights of the Pledgor against Secured Party on account of
actions taken or not taken by Secured Party in the exercise of Secured Party’s
rights or remedies hereunder, under any other Transaction Documents or under
applicable law; (iii) all claims of the Pledgor for failure of Secured Party to
comply with any requirement of applicable law relating to enforcement of Secured
Party’s rights or remedies hereunder, under the other Transaction Documents or
under applicable law; (iv) all rights of redemption of the Pledgor with respect
to the Collateral; (v) in the event Secured Party seeks to repossess any or all
of the Collateral by judicial proceedings, any bond(s) or demand(s) for
possession which otherwise may be necessary or required; (vi) presentment,
demand for payment, protest and notice of non-payment and all exemptions
applicable to any of the Collateral or the Pledgor; (vii) any and all other
notices or demands which by applicable law must be given to or made upon the
Pledgor by Secured Party; (viii) settlement, compromise or release of the
obligations of any person or entity primarily or secondarily liable upon any of
the Obligations; (ix) all rights of the Pledgor to demand that Secured Party
release account debtors or other persons or entities liable on any of the
Collateral from further obligation to Secured Party; and (x) substitution,
impairment, exchange or release of any Collateral for any of the Obligations.
The Pledgor agrees that Secured Party may exercise any or all of its rights
and/or remedies hereunder and under any other Transaction Documents and under
applicable law without resorting to and without regard to any Collateral or
sources of liability with respect to any of the Obligations.

 

(d)       Waivers by Secured Party. No failure or any delay on the part of
Secured Party in exercising any right, power or remedy hereunder or under any
other Transaction Documents or under applicable law, shall operate as a waiver
thereof.

 

(e)        Secured Party’s Setoff. Secured Party shall have the right, in
addition to all other rights and remedies available to it, following an Event of
Default, to set off against any Obligations due Secured Party, any debt owing to
the Pledgor by Secured Party.

 

(f)         Modifications, Waivers and Consents. No modifications or waiver of
any provision of this Agreement or any other Transaction Documents, and no
consent by Secured Party to any departure by the Pledgor therefrom, shall in any
event be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given, and any single or partial written waiver by Secured Party of any
term, provision or right of Secured Party hereunder shall only be applicable to
the specific instance to which it relates and shall not be deemed to be a
continuing or future waiver of any other right, power or remedy. No notice to or
demand upon the Pledgor in any case shall entitle Pledgor to any other or
further notice or demand in the same, similar or other circumstances.

 

(g)       Notices. All notices of request, demand and other communications
hereunder shall be addressed, sent and deemed delivered in accordance with the
Purchase Agreement, including delivery of any such notices or communications to
the Pledgor.

 

 14 

 

 

(h)     Applicable Law and Consent to Jurisdiction. The Pledgor and the Secured
Party each irrevocably agrees that any dispute arising under, relating to, or in
connection with, directly or indirectly, this Agreement or related to any matter
which is the subject of or incidental to this Agreement (whether or not such
claim is based upon breach of contract or tort) shall be subject to the
exclusive jurisdiction and venue of the state and/or federal courts located in
Broward County, Florida; provided, however, Secured Party may, at Secured
Party’s sole option, elect to bring any action in any other jurisdiction. This
provision is intended to be a “mandatory” forum selection clause and governed by
and interpreted consistent with Florida law. The Pledgor and Secured Party each
hereby consents to the exclusive jurisdiction and venue of any state or federal
court having its situs in said county (or to any other jurisdiction or venue, if
Secured Party so elects), and each waives any objection based on forum non
conveniens. The Pledgor waives personal service of any and all process and
consent that all such service of process may be made by certified mail, return
receipt requested, directed to the Pledgor, as set forth herein and in the
manner provided by applicable statute, law, rule of court or otherwise. Except
for the foregoing mandatory forum selection clause, this Agreement shall be
construed in accordance with the laws of the State of Nevada, without regard to
the principles of conflicts of laws.

 

(i)       Survival: Successors and Assigns. All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof, and shall continue in full force and effect until all
Obligations have been paid in full, there exists no commitment by Secured Party
which could give rise to any Obligations. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party. In the event that Secured Party assigns
this Agreement and/or its security interest in the Collateral, such assignment
shall be binding upon and recognized by the Pledgor. All covenants, agreements,
representations and warranties by or on behalf of the Pledgor which are
contained in this Agreement shall inure to the benefit of Secured Party, its
successors and assigns. The Pledgor may not assign this Agreement or delegate
any of their respective rights or obligations hereunder, without the prior
written consent of Secured Party, which consent may be withheld in Secured
Party’s sole and absolute discretion.

 

(j)       Severability. If any term, provision or condition, or any part
thereof, of this Agreement shall for any reason be found or held invalid or
unenforceable by any court or governmental authority of competent jurisdiction,
such invalidity or unenforceability shall not affect the remainder of such term,
provision or condition nor any other term, provision or condition, and this
Agreement shall survive and be construed as if such invalid or unenforceable
term, provision or condition had not been contained therein.

 

(k)       Merger and Integration. This Agreement and the other Transaction
Documents contain the entire agreement of the parties hereto with respect to the
matters covered and the transactions contemplated hereby, and no other
agreement, statement or promise made by any party hereto, or by any employee,
officer, agent or attorney of any party hereto, which is not contained herein
shall be valid or binding.

 

 15 

 

 

(l)       WAIVER OF JURY TRIAL. THE PLEDGOR EACH HEREBY: (i) COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY; AND
(ii) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE PLEDGOR AND
SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO THIS AGREEMENT, AND/OR ANY TRANSACTIONS, OCCURRENCES,
COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE PARTIES. IT IS UNDERSTOOD
AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT. THIS WAIVER OF JURY TRIAL IS
SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE PLEDGOR AND
THE PLEDGOR HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN
MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT. SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS
AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PLEDGOR AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER
OF RIGHT TO TRIAL BY JURY. THE PLEDGOR REPRESENTS AND WARRANTS THAT EACH OF THEM
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

(m)     Execution. This Agreement may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

(n)      Headings. The headings and sub-headings contained in the titling of
this Agreement are intended to be used for convenience only and shall not be
used or deemed to limit or diminish any of the provisions hereof.

 

(o)      Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.

 

(p)      Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement, including the
execution and filing of UCC-1 Financing Statements in any jurisdiction as
Secured Party may require.

 

(q)      Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ obligations under
this Agreement. The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

 16 

 

 

(r)       Joint Preparation. The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.

 

(s)       Prevailing Party. If any legal action or other proceeding is brought
for the enforcement of this Agreement or any other Transaction Documents, or
because of an alleged dispute, breach, default or misrepresentation in
connection with any provisions of this Agreement or any other Transaction
Documents, the successful or prevailing party or parties shall be entitled to
recover from the non-prevailing party, reasonable attorneys’ fees, court costs
and all expenses, even if not taxable as court costs (including, without
limitation, all such fees, costs and expenses incident to appeals), incurred in
that action or proceeding, in addition to any other relief to which such party
or parties may be entitled.

 

(t)       Costs and Expenses. The Pledgor agrees to pay to the Secured Party,
upon demand, the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Secured
Party and of any experts and agents, which the Secured Party may incur in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement; (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral;
(iii) the exercise or enforcement of any of the rights of the Secured Party
hereunder; or (iv) the failure by the Pledgor to perform or observe any of the
provisions hereof. Included in the foregoing shall be the amount of all expenses
paid or incurred by Secured Party in consulting with counsel concerning any of
its rights hereunder, under any Transaction Documents or under applicable law,
as well as such portion of Secured Party’s overhead as Secured Party shall
allocate to collection and enforcement of the Obligations in Secured Party’s
sole but reasonable discretion. All such costs and expenses shall bear interest
from the date of outlay until paid, at the highest rate allowed by law. The
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all
Obligations.

 

(u)      Joint and Several Liability. The liability of Pledgor shall be joint
and several with the liability of any other Person liable for the Obligations.

 

[Signatures on the following page]

 

 17 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PLEDGOR:

 

INVENTERGY, INC.

 



By: /s/ Joe Beyers   Name: Joe Beyers   Title: Chief Executive Officer  

 

STATE OF   )       )   SS.   COUNTY OF   )  

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Joe Beyers, the Chief Executive Officer of
Inventergy, Inc., a Delaware corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

 18 

 

 

SECURED PARTY:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Fund GP, Ltd.   Its: General Partner         By: /s/
Robert Press     Robert Press, Director  

 

 19 

 